Electronically Filed
                                                          Supreme Court
                                                          SCWC-29934
                                                          20-MAR-2012
                                                          02:56 PM


                             SCWC-29934

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         STATE OF HAWAI#I ,
                   Respondent/Plaintiff-Appellee,

                                  vs.

                       KEVIN HIROYUKI AKITAKE,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (ICA NO. 29934; CASE NO. 1DTA-08-09688)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
    (By: Recktenwald, C.J., Nakayama, Acoba, McKenna JJ. and
    Circuit Judge Del Rosario, in place of Duffy, J., recused)

          Petitioner/Defendant-Appellant Kevin Hiroyuki Akitake’s
application for writ of certiorari, filed on February 7, 2012, is
hereby accepted.
          IT IS FURTHER ORDERED, that no oral argument will be
heard in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED: Honolulu, Hawai#i, March 20, 2012.
R. Patrick McPherson for          /s/ Mark E. Recktenwald
petitioner/defendant-
                                  /s/ Paula A. Nakayama
appellant on the
application                       /s/ Simeon R. Acoba, Jr.
                                  /s/ Sabrina S. McKenna
                                  /s/ Dexter D. Del Rosario